          Case 1:18-cr-00016-RJS Document 107 Filed 03/31/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 AKAYED ULLAH,                                                     18-cr-16 (RJS)
                               Defendant.                             ORDER


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Defendant’s sentencing will take place on Thursday,

April 8, 2021 at 10:00 a.m. in Courtroom 15A at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York 10007. An overflow courtroom will be made

available in Courtroom 9C. Members of the public may monitor the proceedings via the Court's

free audio line by dialing 1-888-363-4749 and using access code 3290725#.

         Per the SDNY Covid-19 Courthouse Entry Program, all parties must complete a mandatory

temperature screening and questionnaire upon entry into the Courthouse. See United States

District Court, Southern District of New York, Response to COVID-19 (last visited March 30,

2021), https://nysd.uscourts.gov/covid-19-coronavirus. Completing the questionnaire online and

ahead of time will save time upon entry. Only those individuals who meet the entry requirements

included in the questionnaire will be permitted entry. All parties, including members of the public

and the press, are encouraged to review the relevant standing orders regarding entry into the

Courthouse and remote access to judicial proceedings prior to the scheduled sentencing. See id.

SO ORDERED.

Dated:          March 31, 2021
                New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
